Name: Commission Regulation (EEC) No 2651/82 of 1 October 1982 amending Regulation (EEC) No 318/82 fixing, for certain products processed from fruit and vegetables, the export refunds provided for in Article 6 of Regulation (EEC) No 516/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 10 . 82 Official Journal of the European Communities No L 280/9 COMMISSION REGULATION (EEC) No 2651/82 of 1 October 1982 amending Regulation (EEC) No 318/82 fixing, for certain products processed from fruit and vegetables , the export refunds provided for in Article 6 of Regulation (EEC) No 516/77 said rules the same amount of 30 ECU per 100 kilo ­ grams should continue to apply from 1 October 1982 to common hazelnuts, fruit of Corylus avellana, with the exception of mixtures ; whereas, accordingly, foot ­ note ^) to Regulation (EEC) No 318/82 should be deleted ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and veg ­ etables ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular the third subparagraph of Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 318/82 of 10 February 1982 (3), as last amended by Regulation (EEC) No 2179/82 (4), fixed export refunds for certain products processed from fruit and vegetables ; whereas the Regulation provided, with effect from 1 October 1982, for a different amount in the case of common hazelnuts, fruit of Corylus avellana, with the exception of mixtures, falling within Common Customs Tariff subheading ex 20.06 A ; Whereas Regulation (EEC) No 519/77 (^ lays down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds ; whereas under the HAS ADOPTED THIS REGULATION : Article 1 Footnote (2) to the Annex to Regulation (EEC) No 318/82 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p . 1 . V) OJ No L 118 , 30 . 4 . 1981 , p . 10 . (3) OJ No L 39, 11 . 2. 1982, p . 14. (&lt;) OJ No L 231 , 6 . 8 . 1982, p . 10 . 0 OJ No L 73 , 21 . 3 . 1977, p . 24.